                  Case 5:18-cv-06416-EJD Document 17 Filed 12/11/18 Page 1 of 9



           1   KEKER, VAN NEST & PETERS LLP
               BENEDICT Y. HUR - # 224018
           2   bhur@keker.com
               BENJAMIN BERKOWITZ - # 244441
           3   bberkowitz@keker.com
               THOMAS E. GORMAN - # 279409
           4   tgorman@keker.com
               KATHRYN BOWEN - # 312649
           5   kbowen@keker.com
               633 Battery Street
           6   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
           7   Facsimile:     415 397 7188

           8   Attorneys for Defendant GOOGLE LLC
               ALPHABET INC. and XXVI HOLDINGS INC.
           9
                                            (CAPTION CONTINUED ON NEXT PAGES)
          10
                                              UNITED STATES DISTRICT COURT
          11
                                            NORTHERN DISTRICT OF CALIFORNIA
          12
                                                     SAN JOSE DIVISION
          13
               NAPOLEON PATACSIL, MARK CARSON,                    Case No. 5:18-cv-05062-EJD
          14   NAJAT OSHANA, and NURUDAAYM
               MAHON, individually, and on behalf of all          JOINT STIPULATION AND ORDER
          15   others similarly situated; and RICHARD             TO CONSOLIDATE CASES
               DIXON, on behalf of himself; as parent and
          16   guardian of his child L.D.; and on behalf of all   Judge:     Hon. Edward J. Davila
               others similarly situated,
          17                                                      Date Filed: August 17, 2018
                              Plaintiffs,
          18                                                      Trial Date: None set
                      v.
          19
               GOOGLE LLC,
          20
                              Defendant.
          21
               DOMENIC LOMBARDO, Individually and on              Case No. 5:18-cv-05288-EJD
          22   Behalf of All Others Similarly Situated,
          23                  Plaintiff,                          Judge:     Hon. Edward J. Davila
          24          v.                                          Date Filed: August 28, 2018
          25   GOOGLE LLC,                                        Trial Date: None set
          26                  Defendant.
          27

          28

          30                   JOINT STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE CASES
                                                   Case No. 5:18-cv-05062-EJD
          31
1313381
          32
                 Case 5:18-cv-06416-EJD Document 17 Filed 12/11/18 Page 2 of 9



           1
               AICHI ALI, individually and on behalf of all   Case No. 5:18-cv-06262-EJD
           2   others similarly situated,

           3                 Plaintiff,                       Judge:     Hon. Edward J. Davila

           4          v.                                      Date Filed: October 12, 2018

           5   GOOGLE LLC,                                    Trial Date: None set

           6                 Defendant.

           7

           8
               LESLIE LEE, an individual and Wyoming          Case No. 5:18-cv-06416-EJD
           9   resident, STACY SMEDLEY, an individual and
               Colorado resident, and FREDRICK DAVIS, an
          10   individual and Colorado resident,              Judge:     Hon. Edward J. Davila

          11                 Plaintiffs,                      Date Filed: October 19, 2018

          12          v.                                      Trial Date: None set

          13   GOOGLE LLC and ALPHABET, INC.,

          14                 Defendants.

          15
               GEORGE JACK, individually and on behalf of     Case No. 5:18-cv-06652-EJD
          16   all others similarly situated,
          17                 Plaintiff,                       Judge:     Hon. Edward J. Davila
          18          v.                                      Date Filed: November 1, 2018
          19   GOOGLE LLC,                                    Trial Date: None set
          20                 Defendant.
          21

          22

          23

          24

          25

          26
          27

          28

          30                  JOINT STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE CASES
                                                  Case No. 5:18-cv-05062-EJD
          31
1313381
          32
                 Case 5:18-cv-06416-EJD Document 17 Filed 12/11/18 Page 3 of 9



           1   RONNIE KAUFMAN, Individually and on          Case No. 5:18-cv-06685-EJD
               Behalf of All Others Similarly Situated,
           2
                            Plaintiff,                      Judge:     Hon. Edward J. Davila
           3
                     v.                                     Date Filed: November 2, 2018
           4
               GOOGLE LLC, XXVI HOLDINGS INC. and           Trial Date: None set
           5   ALPHABET INC.

           6                Defendants.

           7

           8

           9
          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26
          27

          28

          30                 JOINT STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE CASES
                                                 Case No. 5:18-cv-05062-EJD
          31
1313381
          32
                 Case 5:18-cv-06416-EJD Document 17 Filed 12/11/18 Page 4 of 9



           1          Pursuant to Civil Local Rule 7-12, the undersigned parties, by and through their respective

           2   counsel, hereby stipulate as follows:

           3          WHEREAS plaintiffs Napoleon Patacsil, Mark Carson, Najat Oshana, Nurudaaym

           4   Mahon, and Richard Dixon filed suit against Google LLC in Case No. 5:18-cv-05062-EJD (the

           5   “Patacsil” action);

           6          WHEREAS plaintiff Domenic Lombardo filed suit against Google LLC in Case No. 5:18-

           7   CV-05288-EJD (the “Lombardo” action);

           8          WHEREAS plaintiff Aichi Ali filed suit against Google LLC in Case No. 5-18-cv-06262-

           9   EJD (the “Ali” action);
          10          WHEREAS plaintiffs Leslie Lee, Stacy Smedley, and Frederick Davis filed suit against

          11   Google LLC and Alphabet Inc. in Case No. 5:18-cv-06416-EJD (the “Lee” action);

          12          WHEREAS plaintiff George Jack filed suit against Google LLC in Case No. 5:18-cv-

          13   06652-EJD (the “Jack” action);

          14          WHEREAS plaintiff Ronnie Kaufman filed suit against Google LLC, XXVI Holdings

          15   Inc., and Alphabet Inc. in Case No. 5:18-cv-06685-EJD (the “Kaufman” action);

          16          WHEREAS all parties agree that these six actions meet the standard for consolidation as

          17   set forth in Federal Rule of Civil Procedure 42(a) as they contain common questions of law and

          18   fact. The parties further agree that consolidation of these actions will promote efficiency and

          19   avoid the possibility of inconsistent judgments;

          20          WHEREAS the plaintiffs further agree that appointment of Interim Class Counsel under

          21   Federal Rule of Civil Procedure 23(g) will promote efficiency in this litigation, and plaintiffs’

          22   counsel in Patacsil, Lombardo, Ali, Lee, Jack, and Kaufman are presently discussing whether

          23   consensus among all plaintiffs can be reached on a proposed appointment;

          24          WHEREAS the plaintiffs further agree that, in the event appointment is not proposed by

          25   consensus, it will be more efficient for all parties, and the Court, to appoint Interim Class Counsel

          26   without any other plaintiff filing any opposition to any plaintiff’s application;
          27          NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the undersigned

          28   parties, through their respective counsel and subject to the Court’s approval that Patacsil,
                                                                   1
          30                  JOINT STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE CASES
                                                  Case No. 5:18-cv-05062-EJD
          31
1313381
          32
                 Case 5:18-cv-06416-EJD Document 17 Filed 12/11/18 Page 5 of 9



           1   Lombardo, Ali, Lee, Jack, and Kaufman shall be consolidated into a single action for all purposes

           2   under Federal Rule of Civil Procedure 42(a), with all further filings to be made in Case No. 5:18-

           3   cv-05062-EJD, which shall bear the following caption: In re Google Location History Litigation,

           4   and the Lombardo, Ali, Lee, Jack and Kaufman cases shall be administratively closed;

           5          FURTHER, the deadline for plaintiffs to file a plaintiffs’ stipulation proposing an

           6   appointment of Interim Class Counsel under Federal Rule of Civil Procedure 23(g), or for any

           7   plaintiff to move for an appointment of Interim Class Counsel, shall be December 13, 2018;

           8          FURTHER, a single Consolidated Complaint shall be filed within 28 days of a ruling on

           9   the request to appoint Interim Class Counsel;
          10          FURTHER, the parties agree that the filing of the Consolidated Complaint obviates the

          11   need for any defendants to respond to any currently pending complaints, and therefore any

          12   deadlines to respond to those complaints are vacated and the following consolidated schedule

          13   shall be entered:

          14              •   the deadline to file a motion to dismiss the Consolidated Complaint shall be 28

          15                  days after the Consolidated Complaint is filed;

          16              •   the deadline to file any opposition to a motion to dismiss shall be 35 days after a

          17                  motion to dismiss is filed;

          18              •   the deadline to file any reply in support of a motion to dismiss shall be 21 days

          19                  after an opposition is filed;

          20          FINALLY, the Case Management Conferences currently scheduled in Patacsil,

          21   Lombardo, Ali, Lee, Jack, and Kaufman and any related deadlines (e.g. deadlines under Federal

          22   Rules 16 and 26) are VACATED and a Consolidated Case Management Conference is tentatively

          23   scheduled for March 28, 2019 at 10:00 a.m. The parties shall file a joint case management

          24   conference statement no later than March 18, 2019.

          25

          26    Dated: December 7, 2018                                KEKER, VAN NEST & PETERS LLP
          27

          28                                                    By:    /s/ Thomas E. Gorman
                                                                 2
          30                  JOINT STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE CASES
                                                  Case No. 5:18-cv-05062-EJD
          31
1313381
          32
                Case 5:18-cv-06416-EJD Document 17 Filed 12/11/18 Page 6 of 9



           1                                                BENEDICT Y. HUR
                                                            BENJAMIN BERKOWITZ
           2                                                THOMAS E. GORMAN
                                                            KATHRYN BOWEN
           3
                                                            Attorneys for Defendant GOOGLE LLC
           4                                                ALPHABET INC. and XXVI HOLDINGS
                                                            INC.
           5

           6   Dated: December 7, 2018                      LIEFF CABRASER HEIMANN &
           7                                                BERNSTEIN, LLP

           8
                                                      By:   /s/ Michael W. Sobol
           9                                                MICHAEL W. SOBOL
                                                            Melissa Gardner
          10                                                Abbye R. Klamann
                                                            Nicholas Diamand
          11
                                                            Hank Bates
          12                                                Allen Carney
                                                            David Slade
          13                                                CARNEY BATES & PULLIAM, PLLC
          14
                                                            Attorneys for Plaintiffs NAPOLEON
          15                                                PATACSIL, MARK CARSON, NAJAT
                                                            OSHANA, RICHARD DIXON and L.D.
          16

          17   Dated: December 7, 2018                      THE LAW OFFICES OF ANDREW J.
                                                            BROWN
          18

          19                                          By:   /s/ Andrew J. Brown
          20                                                ANDREW J. BROWN

          21                                                THE BRANDI LAW FIRM
                                                            THOMAS J. BRANDI
          22                                                TERENCE D. EDWARDS

          23                                                Attorneys for Plaintiff DOMENIC
                                                            LOMBARDO
          24

          25
               Dated: December 7, 2018                      AHDOOT & WOLFSON, PC
          26
          27                                          By:   /s/ Tina Wolfson
          28
                                                        3
          30               JOINT STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE CASES
                                               Case No. 5:18-cv-05062-EJD
          31
1313381
          32
                Case 5:18-cv-06416-EJD Document 17 Filed 12/11/18 Page 7 of 9



           1                                                TINA WOLFSON
                                                            ALEX R. STRAUS
           2
                                                            Attorneys for Plaintiff AICHI ALI
           3

           4   Dated: December 7, 2018                      FRANKLIN D. AZAR & ASSOCIATES,
                                                            P.C.
           5

           6
                                                      By:   /s/ Ivy T. Ngo
           7                                                IVY T. NGO

           8                                                Attorneys for Plaintiffs
                                                            LESLIE LEE, STACY SMEDLEY and
           9                                                FREDRICK DAVIS

          10
               Dated: December 7, 2018                      LEVI & KORSINSKY, LLP
          11

          12                                          By:   /s/ Rosemary M. Rivas
                                                            Rosemary M. Rivas
          13                                                Roseanne L. Mah
                                                            Courtney Maccarone (pending pro hav vice)
          14

          15                                                Attorneys for Plaintiff GEORGE JACK
          16
               Dated: December 7, 2018                      STULL, STULL & BRODY
          17

          18
                                                     By:    /s/ Patrice L. Bishop
          19                                                PATRICE L. BISHOP
                                                            MELISSA R. EMERT
          20
                                                            Attorneys for Plaintiff RONNIE
          21                                                KAUFMAN

          22

          23

          24

          25

          26
          27

          28
                                                        4
          30               JOINT STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE CASES
                                               Case No. 5:18-cv-05062-EJD
          31
1313381
          32
                 Case 5:18-cv-06416-EJD Document 17 Filed 12/11/18 Page 8 of 9



           1                                 [PROPOSED] ORDER

           2         PURSUANT TO STIPULATION AND GOOD CAUSE APPEARING, IT IS SO

           3   ORDERED.

           4

           5   Dated: December 11, 2018
                                                             Honorable Edward J. Davila
           6

           7

           8

           9
          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26
          27

          28
                                                         5
          30                JOINT STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE CASES
                                                Case No. 5:18-cv-05062-EJD
          31
1313381
          32
                 Case 5:18-cv-06416-EJD Document 17 Filed 12/11/18 Page 9 of 9



           1                                           ATTESTATION

           2          Pursuant to Civil Local Rule 5.1 regarding signatures, I attest that concurrence in the

           3   filing of this document has been obtained from the other signatories.

           4
               Dated: December 7, 2018                                     /s/ Thomas E. Gorman
           5

           6

           7

           8

           9
          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26
          27

          28
                                                                 6
          30                  JOINT STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE CASES
                                                  Case No. 5:18-cv-05062-EJD
          31
1313381
          32
